Exhibit 10.42


OPTION AGREEMENT
UNDER THE PATHEON N.V.
2016 OMNIBUS INCENTIVE PLAN


This Award Agreement (this "Option Award Agreement"), dated as of March 23, 2017
(the "Date of Grant"), is made by and between Patheon N.V., a Dutch public
limited company (the "Company"), and Michel Lagarde (the "Participant").
Capitalized terms not defined herein shall have the meaning ascribed to them in
the Patheon N.V. 2016 Omnibus Incentive Plan (the "Plan"). Where the context
permits, references to the Company shall include any successor to the Company.


1. Grant of Option. The Company hereby grants to the Participant an option (the
"Option") to purchase 110,402 Company Shares at an exercise price per share of
$26.49 (the "Exercise Price"), subject to all of the terms and conditions of
this Option Award Agreement and the Plan.


2. Vesting and Option Term. Subject to Section 4 of this Option Award Agreement,
the Option shall vest ratably over the first, second and third anniversaries of
the Date of Grant. The Option shall become exercisable with respect to the
number of Common Shares subject to the vested portion of the Option. The term of
the Option and of this Option Award Agreement (the "Option Term") shall commence
on the Date of Grant set forth above and, unless previously terminated pursuant
to Section 4 of this Option Award Agreement, shall terminate upon the tenth
anniversary of the Date of Grant (the "Expiration Date"). Once exercisable, the
Option shall continue to be exercisable at any time or times prior to the
Expiration Date, subject to the provisions hereof and of the Plan. As of the
Expiration Date, all rights of the Participant hereunder shall terminate.


3. Restrictions. The Option may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered and shall be subject to a
risk of forfeiture until any requirements or restrictions contained in this
Option Award Agreement or the Plan have been otherwise satisfied, terminated or
expressly waived by the Company in writing. This Option Award Agreement shall
not be assignable by the Participant.


4. Termination of Employment. Except as otherwise explicitly set forth in a
written individual agreement entered into between the Participant and the
Company or any of its Subsidiaries, the following provisions shall apply:


(a) Termination of Employment for Cause. Upon the termination of the
Participant's employment with the Company and all Affiliates thereof by the
Company for Cause, this Option Award Agreement shall terminate, all rights of
the Participant with respect to the Option (whether or not exercisable) shall
immediately terminate, and neither the Participant nor any of the Participant's
successors, heirs, assigns, or personal representatives shall thereafter have
any further rights or interests in such Option.


(b) Qualifying Termination of Employment. Upon termination of the Participant's
employment with the Company and all Affiliates thereof (i) on account of death,
(ii) due to Disability, (iii) by the Company without Cause or (iv) by the
Participant for Good Reason, the Participant shall vest in the next tranche of
the Option on a pro rata basis. The prorated portion shall be calculated based
on the number of full months in the applicable one-year vesting period during
which the Participant was employed by the Company as compared to twelve months.
After giving effect to the foregoing, any unvested portion of the Option shall





Option Award Agreement
1

--------------------------------------------------------------------------------

Exhibit 10.42
terminate on the date of such termination of employment and the vested portion
of the Option shall remain exercisable for a period of one (1) year from and
including the date of termination of the Participant's employment and thereafter
the Option shall terminate.


(c) Termination of Employment for any Other Reason. Unless otherwise provided in
an individual agreement with the Participant, upon the Participant's termination
of employment with the Company and all Affiliates thereof for any reason other
than the reasons enumerated in subsections (a) or (b) above, the portion of the
Option that is exercisable as of the date of such termination of employment
shall remain exercisable for a period of ninety (90) days (and shall terminate
thereafter). All additional portions of the Option which are not exercisable as
of the date of such termination of employment shall terminate upon the date of
such termination of employment.


5. Option Award Agreement Subject to Plan. This Option Award Agreement is made
pursuant to all of the provisions of the Plan, which is incorporated herein by
this reference, and is intended, and shall be interpreted in a manner, to comply
therewith. In the event of any conflict between the provisions of this Option
Award Agreement and the provisions of the Plan, the provisions of the Plan shall
govern.


6. No Rights to Continuation of Employment. Nothing in the Plan or this Option
Award Agreement shall confer upon the Participant any right to continue in the
employ of the Company or any Affiliate thereof or shall interfere with or
restrict the right of the Company or its Affiliates to terminate the
Participant's employment at any time for any reason whatsoever, with or without
Cause.


7. Tax Withholding. The Participant is responsible for all taxes, including any
federal, state, or local taxes, social security contributions and national
insurance premiums due in respect of the Option and the issuance of Common
Shares thereof. The Company or a Subsidiary shall be entitled to deduct from the
Common Shares otherwise issuable hereunder or other compensation payable to the
Participant any sums required by federal, state, local or foreign tax law to be
withheld or to satisfy any applicable payroll deductions with respect to the
Option. Subject to applicable law, the Company or a Subsidiary shall withhold
from Common Shares otherwise issuable upon exercise of the Option, a portion of
those Common Shares with an aggregate Fair Market Value (defined as in the Plan
but measured as of the date of exercise) equal to the amount of the applicable
withholding taxes, contributions and/or premiums; provided, however, that the
number of such Common Shares so withheld shall not exceed the amount necessary
to satisfy the Company's or the Subsidiary's required tax withholding
obligations using the minimum statutory withholding tax rates (or such other
amount as may be permitted by applicable law and accounting standards);
provided, further, that, subject to applicable law, the Participant may elect to
remit to the Company, or the relevant Subsidiary, an amount in cash sufficient
to satisfy the applicable withholding taxes, contributions and/or premiums and
receive the number of Common Shares issuable hereunder, provided the Company, or
the relevant Subsidiary, is notified of the Participant's intention to remit
cash prior to the date the Option is subject to taxation.


8. Section 409A Compliance. The intent of the parties is that the payments under
this Option Award Agreement are exempt from, or to the extent subject thereto,
comply with, Section 409A of the Code, and, accordingly, to the maximum extent
permitted, this Option Award Agreement shall be interpreted and administered in
accordance therewith. Notwithstanding anything contained herein to the contrary,
to the extent required in order to avoid accelerated taxation and/or tax
penalties under





Option Award Agreement
2

--------------------------------------------------------------------------------

Exhibit 10.42
Section 409A of the Code, the Participant shall not be considered to have
terminated employment with the Company and its Affiliates for purposes of this
Option Award Agreement until the Participant would be considered to have
incurred a "separation from service" within the meaning of Section 409A of the
Code. Any payments described in this Option Award Agreement that are due within
the "short-term deferral period" as defined in Section 409A of the Code shall
not be treated as deferred compensation unless applicable law requires
otherwise. Notwithstanding anything to the contrary in this Option Award
Agreement, to the extent that any payment (including Common Share delivery) is
to be made upon a separation from service and such payment would result in the
imposition of any individual penalty tax and late interest charges imposed under
Section 409A of the Code, such payment shall instead be made on the first
business day after the date that is six (6) months following such separation
from service (or upon the Participant's death, if earlier).


9. Governing Law. This Option Award Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with the internal laws, and not
the laws pertaining to conflicts or choices of laws, of the State of New York
applicable to agreements made and to be performed wholly within the State of New
York.


10. Option Award Agreement Binding on Successors. The terms of this Option Award
Agreement shall be binding upon the Participant and upon the Participant's
heirs, executors, administrators, personal representatives, transferees,
assignees and successors in interest, and upon the Company and its successors
and assignees, subject to the terms of the Plan.


11. Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Option Award Agreement, including but not limited to all
acts and documents related to compliance with federal, state or foreign
securities and/or tax laws.


12. Severability. Should any provision of this Option Award Agreement be held by
a court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
Option Award Agreement, the balance of which shall continue to be binding upon
the parties hereto with any such modification (if any) to become a part hereof
and treated as though contained in this original Option Award Agreement.
Moreover, if one or more of the provisions contained in this Option Award
Agreement shall for any reason be held to be excessively broad as to scope,
activity, subject or otherwise so as to be unenforceable, in lieu of severing
such unenforceable provision, such provision or provisions shall be construed by
the appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear, and such determination by such judicial body shall not affect the
enforceability of such provisions or provisions in any other jurisdiction.


13. Entire Option Award Agreement. Except as set forth in Section 4 hereof, this
Option Award Agreement and the Plan contain the entire agreement and
understanding among the parties as to the subject matter hereof, and supersedes
any other agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof.


14. Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.







Option Award Agreement
3

--------------------------------------------------------------------------------

Exhibit 10.42
15. Counterparts; Electronic Signature. This Option Award Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original and all of which together shall be deemed to be one and the same
instrument. The Participant's electronic signature of this Option Award
Agreement shall have the same validity and effect as a signature affixed by the
Participant's hand.


16. Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.


17. Data Protection. The Participant hereby acknowledges and consents to the
Company and any Subsidiary sharing and exchanging his/her information held in
order to administer and operate the Plan (including personal details, data
relating to participation, salary, taxation and employment and sensitive
personal data, e.g. data relating to physical or mental health, criminal
conviction or the alleged commission of offences) (the "Information") and
providing the Company and/or the Subsidiary's agents and/or third parties with
the Information for the administration and operation of the Plan and the
Participant further accepts that this may involve the Information being sent to
a country outside the country in which the Participant provides services
including to a country which may not have the same level of data protection laws
as his/her home country. The Participant acknowledges that s/he has the right to
request a list of the names and addresses of any potential recipients of the
Information and to review and correct the Information by contacting his/her
local human resources representative. The Participant acknowledges that the
collection, processing and transfer of the Information is important to Plan
administration and that failure to consent to same may prohibit participation in
the Plan.


18. Additional Matters. This Option Award Agreement is intended to comply with
the applicable laws of any country or jurisdiction where the Option is granted
under the Plan, and all provisions hereof shall be construed in a manner to so
comply. The following provisions shall apply to the Participant, as appropriate:






Australia:


Section 7 shall be amended to add the following language at the end thereof:


This scheme is a scheme to which Subdivision 83A-C of the Income Tax Assessment
Act 1997 applies (subject to the conditions in the Income Tax Assessment Act
1997).


Section 17 shall be deleted in its entirety and replaced with the following
language:


Data Protection. The Participant hereby acknowledges and consents to the Company
and any Subsidiary sharing and exchanging his/her information held in order to
administer and operate the Plan (including personal details, data relating to
participation, salary, taxation and employment and sensitive personal data,
e.g., data relating to physical or mental health, criminal conviction or the
alleged commission of offenses) (the "Information") and providing the Company
and/or the Subsidiary's agents and/or third parties with the Information for the
administration and operation of the Plan. The Participant further accepts that
this may involve the Information being sent to a country outside Australia,
including to a country which may not have the same level of data protection laws
as Australia, and by consenting to this





Option Award Agreement
4

--------------------------------------------------------------------------------

Exhibit 10.42
disclosure the Participant acknowledges that the Company and Subsidiaries may
not take steps to ensure that the overseas recipient complies with the
Australian Privacy Principles. The Participant acknowledges that s/he has the
right to request a list of the names and addresses of any potential recipients
of the Information, to review and correct the Information, and to raise any
concerns about the handling of the Information, by contacting his/her local
human resources representative. The Participant acknowledges that the
collection, processing and transfer of the Information is important to Plan
administration and that failure to consent to same may prohibit participation in
the Plan.


Austria:


Section 17 shall be deleted in its entirety and replaced with the following
language:


Data Protection. The Participant hereby acknowledges and consents that the
following information required in order to administer and operate the Plan may
be processed and shared with the Company, its principal office located at
[include address] and [Print Name of Participant, including the address]: name,
date of birth, address, employee ID, tax number, length of service with the
company, award program in which the Participant participates, amount of salary
(the "Information"). The Participant will provide the Company and/or the
Subsidiary's agents and/or third parties with the Information for the
administration and operation of the Plan as requested from time to time. The
Participant further acknowledges and consents that, in order to administer and
operate the Plan, the Information may be sent to [name every Company Affiliate
recipient located outside the European Economic Area and every Third Party
Affiliate receiving information (e.g., UBS), including its address]and the
Participant acknowledges that these recipients are located in countries which
may not have the same level of data protection laws as Austria. The Participant
acknowledges that s/he has the right to request a list of the names and
addresses of any potential recipients of the Information and to review and
correct the Information by contacting his/her local human resources
representative. The Participant may withdraw his or her consent according to
this Consent at any time. The Participant acknowledges that the collection,
processing and transfer of the Information is important to Plan administration
and that failure to consent to same (or withdraw the consent) may prohibit
participation in the Plan.




Canada:


Section 7 shall be replaced with the following:


Tax Withholding. The Company may withhold from any amount payable to a
Participant, either under this Plan or otherwise, such amount as may be
necessary to enable the Company to comply with the applicable requirements of
any federal, provincial, state or local law, or any administrative policy of any
applicable tax authority, relating to the withholding of tax or any other
required deductions with respect to Options hereunder ("Withholding
Obligations"). The Company shall also have the right in its discretion to
satisfy any liability for any Withholding Obligations by selling, or causing a
broker to sell, on behalf of any Participant or causing any Participant to sell
such number of Shares issued to the Participant sufficient to fund the
Withholding Obligations (after deducting any commissions payable to the broker).
The Company may require a Participant, as a condition to exercise of an Option,





Option Award Agreement
5

--------------------------------------------------------------------------------

Exhibit 10.42
to make such arrangements as the Company may require so that the Company can
satisfy applicable Withholding Obligations on terms and conditions determined by
the Company in its sole discretion, including, without limitation, requiring the
Participant to (i) remit the amount of any such Withholding Obligations to the
Company in advance; (ii) reimburse the Company for any such Withholding
Obligations; or (iii) cause a broker who sells Shares acquired by the
Participant under the Plan on behalf of the Participant to withhold from the
proceeds realized from such sale the amount required to satisfy any such
Withholding Obligations and to remit such amount directly to the Company.


Denmark:


Section 4(b) shall be deleted in its entirety and replaced with the following
language:


Qualifying Termination of Employment. Upon termination of the Participant's
employment with the Company and all Affiliates thereof (i) on account of death,
(ii) by the Company without Cause or (iii) by the Participant for Good Reason,
the Participant's Option shall continue to vest as though the Participant was
still an employee of the Company. Once the Option is vested, the Option shall
remain exercisable for a period of one (1) year following the vesting date (and
shall terminate thereafter), provided such period occurs prior to the Expiration
Date, subject to the provisions hereof and of the Plan.




France:


Section 1 shall be amended to add the following language at the end thereof:


The Option shall be deemed granted under and subject to the terms of the French
Sub Plan For The Grant Of French-Qualifying Options To Employees And Officers In
France (Exhibit B of the Plan).


Section 17 shall be deleted in its entirety and replaced with the following
language:


Data Protection. The Participant hereby acknowledges and consents to the Company
and any Subsidiary collecting, processing, storing, sharing and exchanging
his/her information (including personal details, data relating to participation,
salary, taxation and employment and sensitive personal data, e.g. data relating
to physical or mental health, criminal conviction or the alleged commission of
offences) (the "Information"), and providing the Company and/or the Subsidiary's
agents and/or third parties with the Information, for the sole purpose of the
administration and operation of the Plan. The Participant explicitly
acknowledges and accepts that the Information may be sent to a country outside
of the European Economic Area (such as the United States), whose regulatory
provisions in respect of the protection of personal data may differ from those
in force in France. The Participant understands that Information will be held
only as long as is necessary to implement, administer and manage his /her
participation in the Plan. The Participant understands that s/he may, at any
time, view Information, request additional information about the storage and
processing of Information, obtain the correction, deletion or blocking of
Information if it is incomplete or inaccurate, object to the processing of
Information on compelling legitimate grounds relating to his/her personal
situation or refuse or withdraw the consents herein, in any case without cost,
by contacting in writing his/her local human resources representative. The
Participant





Option Award Agreement
6

--------------------------------------------------------------------------------

Exhibit 10.42
acknowledges that s/he has the right to request a list of the names and
addresses of any potential recipients of the Information. The Participant
acknowledges that the collection, processing and transfer of the Information is
important to Plan administration and that failure to consent to same may
prohibit participation in the Plan.


The following shall be added as Section 19:


French Language Provision. The Participant declares that he/she has a sufficient
level of English to understand all the contents of this Option Award Agreement,
does not request a translation of this document into his/her mother tongue and
accepts that all other texts or documents relating to this Option Award
Agreement will be drawn up in English, save where such documents impose
obligations (such as the achievement of objectives) on the Participant in which
case such documents will be translated into French.


French translation: Le Participant déclare avoir un niveau d'anglais suffisant
pour comprendre l'intégralité du contenu de ce contrat d'attribution d'option,
ne demande pas de traduction de ce document dans sa langue maternelle et accepte
que tout autre acte ou document relatif à ce contrat d'aitribution d'option soit
rédigé en anglais, sauf si celui-ci fixe des obligations (telles que la
réalisation d'objectifs) pour le Participant auquel cas ces documents seront
traduits en francais.


Germany:


Section 6 shall be amended to add the following language at the end thereof:


The Participant acknowledges that the Company is exclusively liable for the
grant of Options pursuant to this Option Award Agreement and, with respect to
any Participant who is a party to an employment agreement with a German
Affiliate, such German Affiliate shall not bear any liability relating to this
Option Award Agreement. Tax withholding obligations shall include any
obligations to withhold payments on account of social security contributions and
national insurance premiums.


Section 7 shall be amended to add the following language at the end thereof:


As used in this Section 7, "Subsidiary" shall include any Subsidiary subject to
German withholding tax, social security contributions
("Sozialversicherungsbeiträge") and national insurance premiums.


Section 17 shall be deleted in its entirety. The Data Protection language on the
Signature Page for Option Award Agreements granted to German Participants shall
apply to all German Participants.




Italy:


Section 17 shall be deleted in its entirety and replaced with the following
language:


Data Protection: The Participant hereby acknowledges and consents to the Company
and any Subsidiary collecting, processing, storing, sharing and exchanging
his/her information (including personal details, data relating to participation,
salary, taxation and employment and





Option Award Agreement
7

--------------------------------------------------------------------------------

Exhibit 10.42
sensitive personal data, e.g., data relating to physical or mental health,
criminal conviction or the alleged commission of offences) (the "Information"),
and providing the Company and/or the Subsidiary's agents and/or third parties
with the Information, for the sole purpose of the administration and operation
of the Plan. The Participant explicitly acknowledges and accepts that the
Information may be sent to a country outside of the European Economic Area (such
as the United States), whose regulatory provisions in respect of the protection
of personal data may differ from those in force in Italy. The Participant
understands that Information will be held only as long as is necessary to
implement, administer and manage his /her participation in the Plan. The
Participant understands that s/he may, at any time, view Information, request
additional information about the storage and processing of Information, obtain
the correction, deletion or blocking of Information if it is incomplete or
inaccurate, object to the processing of Information on compelling legitimate
grounds relating to his/her personal situation or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his/her
local human resources representative. The Participant acknowledges that s/he has
the right to request a list of the names and addresses of any potential
recipients of the Information. The Participant acknowledges that the collection,
processing and transfer of the Information is important to Plan administration
and that failure to consent to same may prohibit participation in the Plan. The
Company shall be responsible for determining the purposes and methods of
transferring and processing the Information, and ensuring security measures are
in place.




Japan:


Section 6 shall be amended to add the following language at the end thereof:


This Option Award Agreement shall not become part of the Participant's salary or
compensation, nor an acquired right, since it is not intended to compensate the
Participant for the Participant's services to the Participant's employer but to
be part of a global employee incentive plan implemented by the Company.




People's Republic of China:


Section 6 shall be deleted in its entirety and replaced with the following
language:


No Rights to Continuation of Employment. This Option Award Agreement and the
Plan are separate from and do not form a part of the employment contract between
the Participant and the Company or any Subsidiary. None of the benefits provided
under the Plan shall become part of the Participant's salary or remuneration
when calculating social insurance contributions or economic compensation which
may be payable upon termination of the Participant's employment contract with
the Company or any Subsidiary.




United Kingdom:


Section 6 shall be amended to add the following language at the end thereof:







Option Award Agreement
8

--------------------------------------------------------------------------------

Exhibit 10.42
This Option Award Agreement and the Plan are separate from and do not form a
part of any contract of employment or any other agreement between the
Participant and the Company or any Subsidiary. If the Participant ceases to be
employed or engaged by the Company or any Subsidiary for any reason (including
as a result of a repudiatory breach of contract by any member of the Group) the
Participant shall not be entitled (and by participating in the Plan shall be
deemed irrevocably to have waived any entitlement, by way of compensation for
loss of employment, breach of contract or otherwise) to any sum or other benefit
to compensate the Participant for any rights or prospective rights under the
Plan. This exclusion applies equally (and without limitation) to any loss
arising from the way in which the discretion is (or is not) exercised under any
Section of the Plan even if the exercise (or non-exercise) of such discretion
is, or appears to be, irrational or perverse and/or breaches, or is claimed to
breach any implied term of the Plan or any other contract between the
Participant and his/her employer. Participation in the Plan and any benefits
provided under it shall not be pensionable nor will they count as pay or
remuneration when calculating salary related benefits (including, but not
limited to, pension).


Section 7 shall be amended to add the following language at the end thereof:


Indemnity for income tax and national insurance contributions: Without prejudice
to Section 7 of this Option Agreement, the Participant irrevocably agrees to (i)
pay to the Company, his employer or former employer (as appropriate) the amount
of any Tax Liability; or (ii) enter into arrangements to the satisfaction of the
Company, his employer or former employer (as appropriate) for payment of any Tax
Liability. The Participant irrevocably agrees that (a) the Participant will
reimburse the Company, his employer or former employer (as appropriate) for any
secondary class 1 (employer) National Insurance contributions (NICs) (or any
similar liability for social security contribution in any jurisdiction), should
the Company request such a reimbursement, that (i) the Company or any employer
(or former employer) of the Option Holder is liable to pay as a result of any
Taxable Event ; and (ii) may be lawfully recovered by the Company or any
employer (or former employer) from the Participant and (b) at the request of the
Company, his employer or former employer, the Participant shall join that person
in making a valid election to transfer to the Participant the whole or any part
of the liability for secondary class 1 (employer) NICs (or any similar liability
for social security contribution in any jurisdiction).The Participant
irrevocably agrees to enter into a joint election in respect of any Company
Shares to be acquired on exercise of the Option under section 431(1) or section
431(2) of the Income Tax (Earnings and Pensions) Act 2003 ("ITEPA"), if required
to do so by the Company, his employer or former employer, on or before the date
of exercise of the Option. The Participant hereby appoints the Company (acting
by any of its directors from time to time) as the Participant's attorney to (a)
sell sufficient Company Shares as specified in Section 7; and (b) execute any
joint election that must be entered into under this Section, in the
Participant's name and on the Participant's behalf. The Company may appoint one
or more persons to act as substitute attorney(s) for the Participant and to
exercise one or more of the powers conferred on the Company by the power of
attorney set out in this Section, other than the power to appoint a substitute
attorney. The Company may subsequently revoke any such appointment. The power of
attorney set out in this Section shall be irrevocable, save with the consent of
the Company, and is given by security to secure the interest of the Company (for
itself and as trustee under this Option Award Agreement on behalf of any
employer or former employer of the Participant) as a person liable to account
for or pay any relevant Tax Liability. For the purposes of this





Option Award Agreement
9

--------------------------------------------------------------------------------

Exhibit 10.42
Section: (1) "Taxable Event" means any event or circumstance that gives rise to
a liability for the Participant to pay income tax, national insurance
contributions or both (or their equivalents in any jurisdiction) in respect of
(a) the Option, including its exercise, assignment or surrender for
consideration, or the receipt of any benefit in connection with it; (b) any
Company Shares (or other securities or assets): (i) earmarked or held to satisfy
the Option; (ii) acquired on exercise of the Option; (iii) acquired as a result
of holding the Option; or (iv) acquired in consideration of the assignment or
surrender of the Option; (c) any securities (or other assets) acquired or
earmarked as a result of holding Company Shares (or other securities or assets)
mentioned in (b) above; or (d) any amount due under pay as you earn (PAYE) in
respect of securities or assets in (a) to (c) above, including any failure by
the Participant to make good such an amount in the time limit specified in
section 222 ITEPA; and (2) "Tax Liability" means the total of (a) any income tax
and primary class 1 (employee) national insurance contributions (or their
equivalents in any jurisdiction) for which any employer (or former employer) of
the Participant is or may be liable to account (or reasonably believes it is or
may be liable to account) as a result of any Taxable Event[; and (b) any
national insurance contributions (or equivalent in any jurisdiction) that any
employer (or former employer) of the Participant is or may be liable to pay (or
reasonably believes it is or may be liable to pay) as a result of any Taxable
Event that can be recovered lawfully from the Participant.


Section 17 shall be deleted in its entirety and replaced with the following
language:


Data Protection; Consent to use of personal data: The Participant hereby
acknowledges and consents to the Company and any Subsidiary collecting,
processing, storing, sharing and exchanging his/her information (including
personal details, data relating to participation, salary, taxation and
employment and sensitive personal data, e.g. data relating to physical or mental
health, criminal conviction or the alleged commission of offences) (the
"Information"), and providing the Company and/or the Subsidiary's agents and/or
third parties with the Information, for the sole purpose of the administration
and operation of the Plan. The Participant explicitly acknowledges and accepts
that the Information may be sent to a country outside of the European Economic
Area (such as the United States), whose regulatory provisions in respect of the
protection of personal data may differ from those in force in the United
Kingdom. The Participant understands that Information will be held only as long
as is necessary to implement, administer and manage his /her participation in
the Plan. The Participant understands that s/he may, at any time, view
Information, request additional information about the storage and processing of
Information, obtain the correction, deletion or blocking of Information if it is
incomplete or inaccurate, object to the processing of lnformation on compelling
legitimate grounds relating to his/her personal situation or refuse or withdraw
the consents herein, in any case without cost, by contacting in writing his/her
local human resources representative. The Participant acknowledges that s/he has
the right to request a list of the names and addresses of any potential
recipients of the Information. The Participant acknowledges that the collection,
processing and transfer of the Information is important to Plan administration
and that failure to consent to same may prohibit participation in the Plan.









Option Award Agreement
10

--------------------------------------------------------------------------------

Exhibit 10.42
IN WITNESS WHEREOF, the parties hereto have executed this Option Award Agreement
as of the
date set forth above.






PATHEON N.V.




By /s/ Jim Mullen




Print Name: Jim Mullen


Title: Chief Executive Officer








The undersigned hereby accepts and agrees to all the terms and provisions of the
Plan and foregoing Option Award Agreement.




PARTICIPANT


Signature:  /s/ Michel Lagarde 


Print Name: Michel Lagarde





Option Award Agreement
11